DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 3, 2021 has been entered.
 
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-11, 13-14, 16-17 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. (US 2015/0265666; published: Sept. 24, 2015; of record), in view of Lewis et al. (US 6,410,041; published: Jun 25, 2002).
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)

In an embodiment, Modak et al. teach an antimicrobial composition comprising (b) one or more synthetic antimicrobial, which may be a quaternary ammonium compound such as benzalkonium chloride (BAC), at a concentration of between about 0.05 and 0.5% w/w; and (c) less than 0.5% w/w ethanol or isopropyl alcohol and may optionally further include (i) an alkanediol (e.g., propanediol) at a concentration between 0 and 2.0% w/w; (ii) a non-ionic surfactant such as caprilyl capryl glucoside or decyl glucoside; (iv) an essential oil (e.g., lemon oil) at a concentration of between about 0.05 and 0.5% w/w (vii) a solvent such as water at a concentration between about 0.5 and 5.0% w/w (limitations of instant claims 1-6, 13 and 21; [0007]).  With regards to the amount of water, Modak et al. teach wherein a surface disinfectant comprises 30-70% water and wherein the above surface disinfectant may be diluted with water, for example in a ratio between about 1:5 and 1:10, prior to use ([0204]).  In other embodiments, Modak et al. teach that the ingredients of the formulations described herein can be adjusted to concentrations of between about 1 and 25 times the %w/w identified in the formulations herein ([0022]), which overlaps with the claimed amounts/concentrations.  Such final product would overlap with the claimed range of “at least 90% by weight of water” (limitation of instant claims 1, 13 and 21).
With regards to the “Class I qualifications of the Cramer classification system” limitations of instant claims 1, 13 and 21, Modak et al. teach wherein essential oils (e.g., lemon oil) are present and such fragrances meet the Class I standards as evidenced by 
With regards to the ppm limitations of instant claims 1, 11, 13, 17 and 21, Modak et al. teach wherein BAC can be present in a concentration ranging from about 0.2 and 0.5% w/w (i.e., from about 200 ppm), which is a similar and overlapping range or amounts with that of the instantly claimed ranges ([0006], [0033] and claims) (see MPEP §2144.05).
In another embodiment, Modak et al. teach an antimicrobial composition comprising (b) one or more synthetic antimicrobial, which may be a quaternary ammonium compound such as benzalkonium chloride (BAC), at a concentration of between about 0.05 and 0.5% w/w; (c) one or more essential oil (e.g., lemon oil) at a concentration of between about 0.05 and 0.5% w/w; (d) one or more plant-based mild solubilizing nonionic surfactant such as decyl glucoside at a concentration of between about 0.3 and 10.0% w/w; and additional optional ingredients including (i) one or more solvent such as water at a concentration between about 0.5 and 5.0% w/w; (ii) an alkanediol (e.g., propanediol) at a concentration between 0 and 2.0% w/w; (iii) an emollient such as ethoxy diglycol (i.e., an alcohol ethoxylate) at a concentration of between about 0.5 and 5.0% w/w (limitations of instant claims 1-4, 6-8, 13 and 21; [0044]).  
Modak et al. teach that the abovementioned compositions include surface sanitizer/disinfectant in the form of a liquid (limitation of instant claims 1, 13 and 21; [0020]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Modak et al. do not teach a particular embodiment comprising the combination of ingredients, as required by instant claims 1 and 13.
	Also, Modak et al. do not teach wherein the quaternary amine (benzalkonium chloride) is included in a specific concentration range of about 100 ppm to about 400 ppm or about 200 ppm to about 400 ppm and wherein the weight ratio of the C8-C10 alkyl polyglucoside to the alcohol ethoxylate is greater than 1:1 or between 1:1 and 10:1, as required by instant claims 1, 11, 13-14 and 17.
Modak et al. teach wherein the composition has a pH in the range of about 3 to 6 ([0061]).  Modak et al. do not specifically teach wherein the composition has a pH from 6.5 to 10 (or 6.5 to 8), as required by instant claims 1, 10, 13, 16 and 21. However, such deficiency is cured by Lewis et al.
Lewis et al. is directed to method for increasing the therapeutic potency of amphipathic weakly basic or amphipathic cationic compounds, e.g., antiseptics and disinfectants by using the antiseptic or disinfectant in the presence of a multiple drug resistance inhibitor (Abstract). Lewis et al. specifically teach that increasing the pH of the growth medium to 9 leads to an increase in the membrane potential that could lead to a stronger accumulation and thus more effective antimicrobial action of cationic antimicrobials (Ex. 2).  This concept was tested with benzalkonium chloride (i.e., the same quaternary amine disclosed in Modak et al.) against S. aureus (i.e., the same microorganism tested in the instant specification).  Lewis et al. teach that a change of pH from 7 to 9 significantly increased the effectiveness of these antimicrobials (Ex. 2 and Table 2).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Since Modak et al. teach that benzalkonium chloride, decyl glucoside, lemon oil, water, propanediol (or isopropyl alcohol) and ethoxy diglycol are all suitable to be used in antimicrobial compositions, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to try the limited number of ingredients disclosed by Modak et al. with the reasonable expectation that at least one would be successful.  By doing such, one of ordinary skill in the art would have chosen from a finite number of predictable solutions and would have used and identified the claimed ingredients to be used in an antimicrobial (e.g., a surface sanitizing) composition.
Regarding the concentration of the benzalkonium chloride, C8-C10 alkyl polyglucoside and alcohol ethoxylate as specified in claims 1, 11, 13-14, 17 and 21, MPEP §2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Modak et al. teach that benzalkonium chloride is at a concentration of between about 0.02 (i.e., 200 ppm) and 0.5% w/w ([0006]), decyl glucoside at a concentration of between about 0.3 and 10.0% w/w and ethoxy diglycol at a concentration of between about 0.5 and 5.0% w/w ([0044]).  The weight ratio ranges of prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the optimal moisturization (due to the ethoxy diglycol emollient) and antimicrobial activity (due to the benzalkonium chloride).
With regards to the claims 1, 13 and 21 limitation “…wherein the fragranced sanitizing liquid composition only contains components that are generally recognized as safe for use in sanitizing food contact surfaces with a no rinse application”, Modak et al. teach that its compositions can be used as surface disinfectants to reduce the number and/or growth of microbes on inanimate surfaces such as countertops, sinks and tables ([0199]).  Because Modak et al. teach that its compositions can be used as surface disinfectants on countertops and tables and food is commonly in contact with countertops and tables, it would have been prima facie obvious that the composition contain only ingredients generally considered as  safe for use in sanitizing food contact surfaces with a no rinse application.  Furthermore, the ingredients and amounts overlap with those recited in the instant claims and therefore, must necessarily have the same properties.  In other words, the invention as claimed is not structurally distinguishable from the disclosure of Modak et al.
S. aureus). Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to increase the pH of the composition of Modak et al. in the range of 7 to 9, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Lewis et al. teach that increasing the pH up to 9 in a benzalkonium chloride-containing composition enhances the antimicrobial effect against S. aureus (See Ex. 2 and Table 2).
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
The arguments presented on p. 7-8 are not new and was addressed in the Office action dated Nov. 6, 2020.  For the same reasons, the argument is not found persuasive.
Applicants argue that Modak’s formualtions contain additional components that are not present in the claimed invention. For example, Modak’s examples that have the best antibacterial results all contain PHMB, which is not present in the claimed invention (Remarks: p. 8).
This is not found persuasive. It is first noted that in [0006], Modak teaches that the composition can comprise PHMB or BAC; that is, PHMB is not a required component of the compositions of Modak.  Secondly, the rejection is made under 103 In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123.
Applicants argue that Modak does not teach or suggest any formulations “…a blend of an alcohol ethoxylate surfactant and a C8-C10 alkyl polyglycoside surfactant wherein the weight ratio of the C8-C10 alkyl polyglycoside to the alcohol ethoxylate is from 1:1 to 10:1 (Remarks: p. 8).
This is not found persuasive. In response, and as indicated in the above 103 rejection, it was found prima facie obvious in view of the teachings from the prior art and furthermore, Applicants' specification provided no evidence that the selected ranges claim 13 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art. It is noted that Applicants mention Table 10 in the instant specification as evidence of improved cleaning performance and micro-efficacy.  However, such is not a proper showing of unexpected results as there is no side-by-side comparison. Furthermore, it is not clear from the description the components and amounts of Samples 5-1 to 5-12.  For example, do any of the samples include both claimed surfactants? And if so, what is the weight ratio?
Applicants argue that it would not have been obvious for a person having ordinary skill in the art to combine these two teachings, as Lewis directed to a non-analogous field of art and it is directed to an entirely different problem (Remarks: p. 9-10).
In response to applicant's argument that Lewis is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lewis is directed to composition and methods of providing antiseptic or disinfectant properties, which is the field of Applicants’ endeavor (sanitizing composition).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617